\JS^U>^'[
TO: CLERK OF THE                                                2/2/2015
CRIMINAL COURT OF APPEALS

P O   BOX 12308 CAPITAL STATION

AUSTIN, TEXAS       78711



RE: NEW LAWS TAKING AFFECT 9/2015                         '.


           DEAR CLERK/

      PLEASE MAY I BE IMFORMED OF ANY NEW LAWS THAT ARE TAKING AFFECT SEPTfiMBER,



          THANK YOU KINDLY FOR ANYi AND ALL ASSISTANCE IN THIS MATTER.


                                     SINCERLY,


                                    ^>
                             PAIGE LOUIS BENNER 1278531

                              2101 FM 369 NTH ALLRED

                                  IOWA PARK, TEXAS
                         S
                                     76367-6568

           o*r"

  Afe@IAcost®, Clerk




cc: personal file